Citation Nr: 0800732	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder injury.

2.  Entitlement to service connection for residuals of 
dislocation of the right thumb.

3.  Entitlement to service connection for residuals of injury 
to the right foot.

4.  Entitlement to service connection for ear infection.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	THE AMERICAN LEGION

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION


The veteran served on active duty from November 1954 to 
November 1958 and December 1961 to December 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for tinnitus, 
residuals of injury to the right foot, and hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The currently diagnosed disability of the right shoulder 
was not present in service or within one year of the 
veteran's discharge from service; there is also no medical 
evidence that otherwise shows the right shoulder disability 
is etiologically related to an incident of his military 
service.

2.  A disability of the right thumb was not present in 
service or for years thereafter; there is no medical evidence 
showing that a current right thumb disability is 
etiologically related to an incident of the veteran's 
military service. 

3.  In June 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal is requested on the issue of 
entitlement to service connection for an ear infection.  


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in 
or aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Residuals of dislocation of the right thumb were not 
incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
for residuals of a right shoulder injury and dislocation of 
the right thumb, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of any further evidence that pertains to the 
claims.  In an April 2006 letter, the veteran was provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities.  The claims were last readjudicated in July 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service treatment 
records.  For reasons explained in detail below, the Board 
finds that VA has no duty to afford the veteran a medical 
examination and obtain a medical opinion on the etiology of 
the claimed disabilities.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




A.	Service Connection- Residuals of Right Shoulder Injury 
and Residuals of 
	Dislocation of the Right Thumb

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
	
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

At the hearing, the veteran provided testimony that he 
sustained injuries to his right shoulder and right thumb 
during service.  He claims that he has residual pain and "a 
knot" from a dislocation of the right thumb he reportedly 
sustained in service.  
The claimed injuries, however, are not documented in the 
service medical records.  
The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence; however, the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Even if 
the veteran's recent testimony and statements could be read 
as claiming a continuity of symptomatology since service, 
such history is contradicted by the October 1958 and December 
1963 separation examination reports, and medical records in 
the decades immediately after service submitted by the 
veteran, which show no complaints or findings referable to a 
chronic right shoulder disability (arthritis) until July 1997 
or April 1998.  Private treatment records do note a remote 
complaint of pain in June 1974, but it was described as 
affecting both shoulders and of recent onset.  Subsequent 
records do not document any further similar complaints until 
the 1990s.  This lengthy period, from separation to the first 
showing of a disability, without treatment for the claimed 
condition, is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  As for the right thumb, there is 
no medical evidence of a current disability of the right 
thumb.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).

In essence, the evidence of a current disability of the right 
thumb and a nexus between the veteran's claimed right 
shoulder and right thumb disabilities and his military 
service, is limited to the veteran's own statements.  The 
assertions of a lay person are not competent medical evidence 
of a current right thumb disability or a nexus between the 
claimed disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As there is no evidence of any treatment or complaints of 
right shoulder and right thumb problems or injury during 
service, and his shoulder and thumb were normal at 
separation, any opinion now relating his claimed shoulder and 
thumb problems to service would be speculative as it would be 
based a history as provided by the veteran, as opposed to 
objective documentation.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  For this reason, the Board found no basis 
for obtaining a VA opinion regarding the etiology of the 
veteran's claimed disabilities where there was no reasonable 
possibility that such an opinion, based on unsubstantiated 
history, would substantiate his claims.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  As the evidence for and 
against the claims is not in approximate balance, the 
benefit-of-the-doubt doctrine does not apply.

B.	Withdrawal of Appeal- Ear Infection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the June 2007 
videoconference hearing, the veteran withdrew the appeal on 
the issue of entitlement to service connection for an ear 
infection and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

Service connection for residuals of right shoulder injury is 
denied.

Service connection for residuals of dislocation of the right 
thumb is denied.

The appeal is dismissed on the issue of entitlement to 
service connection for an ear infection.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
right foot disability.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure in service.  At 
the hearing, he indicated that he worked in motor transport 
and that sometimes gun mounts were placed on top of the 
vehicles, which fired rounds of ammunition.  The Board 
observes that his service medical records show that all 
whispered voice and spoken voice tests administered during 
both periods of his military service were normal (15/15), but 
no audiometric testing had ever been conducted.  His DD Form 
214s show that his military occupational specialty was a 
motor vehicle operator.  He provided sworn testimony that 
while he did not notice hearing loss during service, he was 
diagnosed with hearing loss within one year of his discharge 
from service during the course of a physical evaluation for 
civilian employment.  As for his tinnitus, he testified that 
he experienced ringing in his ears during service, off and 
on, until eventually it became permanent.  The veteran and 
his representative maintained that obtaining a copy of the 
employment physical was not likely as the company had since 
gone out of business.  Private treatment records that have 
been associated with the claims file show that the veteran 
underwent multiple hearing exams throughout the years in 
connection with his employment at General Motors.  The 
earliest interpreted audiogram dated in August 1983 shows 
that the veteran had a bilateral hearing disability as 
defined in 38 C.F.R. § 3.385.  Current private audiograms 
continue to show bilateral hearing impairment.  An April 1972 
report on an audiological examination shows that the 
veteran's complaints included ringing in his ears.  At the 
hearing, the veteran maintained that he continued to 
experience ringing in his ears. 

The absence of evidence of a hearing loss disability in 
service is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).  The veteran is competent to 
describe his exposure to loud sounds, and he is also 
competent to testify as to his experience of ringing in the 
ears in service and after service.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  

Also, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but as follows: (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Id.  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between a current disability and service is 
low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

As the record contains evidence of current bilateral hearing 
loss and tinnitus disabilities that may be associated with an 
incident of the veteran's military service, the Board finds 
that the veteran should be afforded a VA examination during 
which time a medical opinion should be obtained as to whether 
it is at least as likely as not that these disabilities are a 
result of his service.

During his hearing, the veteran also provided testimony that 
he continues to experience occasional residual pain in his 
right foot as the result of an injury he sustained during 
service-which is documented in his service medical records.  
There is no medical evidence of record that shows that a 
current right foot disability has been diagnosed, and there 
are no medical records of treatment.  Nevertheless, pain is a 
symptom capable of lay observation, and a right foot injury 
is documented in service.  For these reasons, the Board finds 
that the veteran should be afforded a VA examination during 
which time a medical opinion should be obtained as to whether 
it is at least as likely as not that the veteran currently 
has a disability of the right foot that is etiologically 
related to the right foot injury he sustained during service. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently present bilateral hearing 
loss and tinnitus.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

For purposes of determining the etiology 
of the claimed disabilities, the examiner 
should assume that the veteran was 
exposed to loud noise during the 
performance of his service duties.  Based 
upon the claims folder review and the 
examination results, the examiner should 
provide an opinion with respect to any 
hearing loss and tinnitus found to be 
present as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's claimed right 
foot disorder.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should provide an opinion with respect to 
each currently present right foot 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to any 
aspect of his period of service, to 
include the documented right foot injury.  
The rationale for each opinion expressed 
must also be provided.

3.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


